     Case 2:20-cv-08820-JEM Document 37 Filed 08/13/21 Page 1 of 1 Page ID #:158

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-8820-JEM                                                Date   August 13, 2021
 Title             Nehemiah Kong v. Christos Smyrniotis et al




 Present: The                    John E. McDermott, United States Magistrate Judge
 Honorable
                         S. Lorenzo
                        Deputy Clerk                                     Court Reporter / Recorder
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:


 Proceedings:                 (IN CHAMBERS) ORDER RE: STIPULATION OF
                              DISMISSAL (Docket No. 36)


      The Court is in receipt of the parties’ Stipulation of Dismissal, filed
August 13, 2021. The parties stipulate to dismiss this action pursuant to Rule
41(a)(1)(A)(ii). Accordingly, by the filing of the Stipulation, the parties have dismissed
the above-referenced matter with prejudice. See Fed. R. Civ. P. 41(a)(1)(A)(ii); Concha
v. London, 62 F.3d 1493, 1506 (9th Cir. 1995) (dismissal of an action pursuant to Rule
41(a)(1) is effective on filing and no court order is required).


cc: Parties


                                                                                                 :
                                                        Initials of preparer:                  slo




CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
